With respect to the majority's resolution of Marx's fifth assignment of error challenging the denial of his request for a hearing on the amount of attorney fees awarded, I dissent. This issue was not waived as the majority holds.
In Digital  Analog Corp. v. North Sup. Co.,53 the supreme court in unequivocal terms adopted the procedure for assessment and determination of attorney fees when a jury awards punitive damages in a tort action. "[T]he amount of attorney *Page 105 
fees to be awarded in a tort action, after a jury determination that a defendant is liable for such fees, will lie in the sound discretion of the trial judge, based upon evidence that the defendant has been given the opportunity to present either at a post trial hearing or at trial."54 In Zoppo v. Homestead Ins.Co.,55 the supreme court expressly reaffirmed the procedure for assessment of attorney fees announced in Digital despite its holding that the legislative scheme for determination of punitive damages by the judge under R.C. 2315.21(C)(2) violates the right to trial by jury.
At the second stage of the bifurcated proceeding, in compliance with Digital, the trial court was to determine the amount of Meyers's attorney fees. At this second stage, it was incumbent upon the trial court to provide Marx an opportunity to challenge the affidavits which Meyers offered in support of her post-trial motion requesting attorney fees in the sum of $21,458.75 and $1,345.10 in costs. Marx appropriately notified the trial court by a memorandum that he was challenging Meyers's entitlement to attorney fees and requested oral argument. In response, however, the trial court stated, "The Court finds that the request for an oral hearing is not necessary since the defendants have failed to raise any specific objection as to hours expended or hourly rate charged by the plaintiffs' counsel. The affidavits of the plaintiff remain unrebutted and therefore no hearing is necessary."
By summarily preempting a hearing, the trial court deprived Marx of the opportunity to challenge the amount of attorney fees. Although the evidentiary hearing need not be conducted in open court, at the very least, under Digital the trial court must demonstrate in the record that it provided Marx some forum, if only by means of deposition or affidavit, to offer expert evidence on the issue of reasonableness. Here, the record is silent. For the trial court to proceed to assess attorney fees on a waiver theory ignores the mandate of Digital
and the rule of fairness.
I join the majority in overruling the other assignments of error.
53 (1992), 63 Ohio St.3d 657, 590 N.E.2d 737.
54 Id. at 664, 590 N.E.2d at 743.
55 (1994), 71 Ohio St.3d 552, 557, 644 N.E.2d 397, 401. *Page 106